*154Dismissed by unpublished per curiam • opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lenir Richardson seeks to appeal the district court’s order denying her motion to remand and denying her motion for recusal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Richardson seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. Richardson may seek review of these decisions on appeal from the court’s final judgment. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process,
DISMISSED